COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                          ORDER ON MOTION FOR RECONSIDERATION

Appellate case name:     Alma Salman v. KIPP, INC.

Appellate case number:   01-19-00886-CV

Trial court case number: 2016-44671

Trial court:             334th District Court of Harris County

      It is ordered that Appellee’s Motion to Reconsider Denial of Motion to Dismiss Appeal as
Untimely is DENIED.

Judge’s signature: _____/s/ Sarah B. Landau_____
                             Acting for the Court

Panel consists of Chief Justice Radack and Justices Kelly and Landau

Date: ____February 4, 2020____